           Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 1 of 31




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
LEAH WALLACE, STEVEN SUPER,                                  :
STEPHEN GYSCEK, ALEXYS                                       :
WILLIAMSON, NICOLE DIGILIO, and                              :
CHUNG SUK CRISPELL, individually and on :
behalf of all others similarly situated,                     :
                                                                 OPINION AND ORDER
                                                             :
                                    Plaintiffs,              :
                                                                 20 CV 545 (VB)
v.                                                           :
                                                             :
HEALTH QUEST SYSTEMS, INC.,                                  :
                                                             :
                                    Defendant.               :
-------------------------------------------------------------x

Briccetti, J.:

        Plaintiffs Leah Wallace, Steven Super, Stephen Gyscek, Alexys Williamson, Nicole

Digilio, and Chung Suk Crispell bring this putative class action against Health Quest Systems,

Inc. (“Health Quest”), alleging claims for (i) negligence, (ii) breach of implied contract, (iii)

breach of contract, (iv) unjust enrichment, (v) breach of confidence, (vi) bailment, (vii)

violations of Section 349 of New York’s General Business Law (“GBL”), and (viii) violations of

GBL § 899-aa. Plaintiffs’ claims arise out of a data breach whereby unknown individuals

allegedly accessed plaintiffs’ sensitive information, including medical records and Social

Security numbers.

        Now pending is defendant’s motion to dismiss the amended complaint pursuant to Rules

12(b)(1) and 12(b)(6). (Doc. #42).

        For the reasons set forth below, the motion is GRANTED IN PART and DENIED IN

PART.




                                                             1
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 2 of 31




        Plaintiffs allege the Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(d)(2). 1

                                         BACKGROUND

        For the purpose of ruling on the motion to dismiss, the Court accepts as true all well-

pleaded factual allegations in the amended complaint and draws all reasonable inferences in

plaintiffs’ favor, as set forth below.

        Health Quest is a not-for-profit corporation that operates a group of hospitals and

healthcare providers in New York and Connecticut. Plaintiffs allege they were all customers or

patients of Health Quest’s facilities and healthcare providers.

I.      The Data Breach

        Plaintiffs allege Health Quest learned of a “phishing” incident in July 2018 (the “Data

Breach”). 2 (Doc. #34 (“AC”) ¶ 2). Defendant allegedly learned an unauthorized party gained

access to the emails and attachments of certain Health Quest employees. According to plaintiffs,

these emails and attachments may have contained certain patients’ sensitive personal data,

including: patient names, dates of birth, Social Security numbers, driver’s license numbers,

financial account information, PIN numbers and security codes, payment card information, the



1
        The Class Action Fairness Act (“CAFA”) confers federal jurisdiction over certain class
actions with an amount in controversy of at least $5 million, when the class exceeds 100
individuals, and the parties are minimally diverse. 28 U.S.C. § 1332(d). Because the Court
presumes the amended complaint is a good faith representation of the amount in controversy, and
because defendant does not argue there is a legal certainty that the amount recoverable is less
than $5 million, the Court resolves any doubt in favor of plaintiffs and finds subject matter
jurisdiction under CAFA is adequately alleged at this stage of the case. See Chase Manhattan
Bank, N.A. v. Am. Nat. Bank & Tr. Co. of Chicago, 93 F.3d 1064, 1070 (2d Cir. 1996).
2
         “Phishing” refers to “a scam by which an Internet user is duped (as by a deceptive email
message) into revealing personal or confidential information which the scammer can use
illicitly.” Phishing, Merriam-Webster.com, https://www.merriam-
webster.com/dictionary/phishing (last visited Mar. 20, 2021).


                                                     2
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 3 of 31




names of their healthcare providers, dates of treatment, diagnosis information, and health

insurance claims information (the “Private Information”). Plaintiffs claim the Private

Information of 28,910 patients was potentially compromised and disclosed to cybercriminals.

        Health Quest hired an external cybersecurity firm to investigate the Data Breach.

Plaintiffs allege this investigation concluded in April 2019, but Health Quest failed to notify its

customers that their Private Information had been compromised until late May or early June

2019.

        On May 31, 2019, Health Quest posted a notice to its website announcing it had learned

of the Data Breach. This notice informed plaintiffs that certain Private Information had been

compromised. Defendant also mailed letters containing substantially the same information to

patients and customers who were potentially impacted by the Data Breach.

        Subsequently, in January 2020, defendant posted a notice on its website stating: “Health

Quest is committed to protecting the confidentiality and security of our patients’ and employees’

information,” and defendant had “determined some patient information may have been contained

in an email account, accessed by an unauthorized party.” (AC ¶ 37). Plaintiffs allege defendant

posted this notice after conducting a second investigation of the Data Breach and discovering

that both additional Private Information had been compromised and more patients were affected

than defendant acknowledged in May 2019.

        In its January 2020 website notice, defendant stated it had “determined emails and

attachments in some employees’ email accounts contained information pertaining to current and

former patients and employees,” and although the information varied by individual, it included

“names in combination with, dates of birth, Social Security numbers, Medicare Health Insurance

Claim Numbers (HICNs), driver’s license numbers, provider name(s), dates of treatment,




                                                     3
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 4 of 31




treatment and diagnosis information, health insurance plan member and group numbers, health

insurance claims information, financial account information with PIN/security code, and

payment card information.” (AC ¶ 37).

       Plaintiffs allege defendant mailed them a letter dated January 3, 2020 (the “Notice

Letter”). (AC ¶ 38). The letter stated Health Quest was “committed to protecting the

confidentiality and security of [its] patients information,” that it determined plaintiffs’ Private

Information may have been compromised through the Data Breach, and recommended plaintiffs

“regularly review the statements that [they] receive from [their] healthcare insurers and

providers.” (Id.) Defendant was allegedly “taking steps to help prevent a similar incident from

occurring in the future, including the implementation of multi-factor authentication for email, as

well as additional procedures to strengthen and expand [its] security processes.” (Id.). And

defendant also claims it was “providing additional training to [its] employees regarding phishing

emails and other cybersecurity issues.” (Id.).

II.    Defendant’s Privacy Practices and Alleged Obligations

       Plaintiffs allege defendant maintained a “Notice of Privacy Practices” from 2014 through

the date of the Data Breach. (AC ¶ 46). The Notice, which is available on Health Quest’s

website, states in a section titled “PLEDGE REGARDING MEDICAL INFORMATION” that

Health Quest “understand[s] that medical information about you and your health is personal. We

are committed to protecting medical information about you.” (AC ¶ 46 n.2). Defendant further

states it would notify customers in writing if it discovered a breach of customer health

information unless it determined it was not obligated to do so by law.

       Plaintiffs further allege defendant had certain obligations to ensure the security of their

Private Information under regulations implementing the Health Insurance Portability and




                                                      4
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 5 of 31




Accountability Act (“HIPAA”). See, e.g., 45 C.F.R. § 164.306. For example, plaintiffs claim

defendant was required to protect against reasonably anticipated threats or hazards to the security

or integrity of electronic private health information, ensure the confidentiality and integrity of

electronic protected health information, and train all members of its workforce on policies and

procedures regarding private health information.

        Additionally, plaintiffs allege their Private Information could be sold for up to $90 on

“the black market.” (AC ¶ 69). They also claim several government publications and highly

publicized incidents made defendant aware, or should reasonably have made it aware, that their

Private Information was highly sensitive and could be used for illicit purposes by cybercriminals

if disclosed.

        Plaintiffs allege Health Quest enabled the Data Breach by failing to abide by industry

standards and best practices. For example, plaintiffs claim defendant should have implemented

multi-factor authentication, appropriate training, and data encryption to protect their Private

Information.

III.    Plaintiffs and Their Alleged Damages

        Plaintiffs bring this action on behalf of themselves and other similarly situated Health

Quest patients and customers who they allege were harmed by the Data Breach.

        Plaintiffs all allege they spent time and energy responding to the Data Breach in some

fashion. For example, plaintiff Wallace alleges she spent an hour online purchasing credit

monitoring services and has spent several hours calling her doctors and attempting to ascertain

whether her Private Information was compromised. And plaintiff Gyscek claims he spent

several hours attempting to reach Health Quest’s helpline to better understand the nature of the

Data Breach and how he could protect himself.




                                                      5
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 6 of 31




        Each plaintiff also claims he or she is at a continuing risk of future injury as a result of

the Data Breach because they are more likely to be the victims of identity theft. In addition, each

plaintiff claims their Private Information diminished in value as a result of the Data Breach.

        Plaintiffs Wallace, Super, Williamson, and Crispell all claim they purchased and enrolled

in identity protection and credit monitoring services in response to the Data Breach. Plaintiffs

Digilio and Gyscek do not allege they purchased credit monitoring services.

        Three plaintiffs say they were victims of attempted fraud. Wallace claims she was

“denied access to her debit card several times following her receipt of the Notice Letter because

the card had been flagged for fraud.” (AC ¶ 14). Super claims that, after receiving notice of the

Data Breach, he was contacted by a medical provider he never used who attempted to confirm an

appointment he never made. Similarly, Gyscek claims he received a text message alerting him a

security code was needed to complete a credit application initiated in his name, but that he never

initiated that application.

        Finally, plaintiffs claim they were denied the benefit of the bargain for Health Quest’s

services because they paid for those services expecting they included adequate data security. But

plaintiffs allege Health Quest did not “properly comply with their data security obligations” and

so plaintiffs “did not get what they paid for.” (AC ¶ 55). They also allege that, had they known

Health Quest did not adequately protect their Private Information, they would not have

purchased services from Health Quest.




                                                       6
           Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 7 of 31




                                            DISCUSSION

I.       Standards of Review

         A.     Rule 12(b)(1)

         “[F]ederal courts are courts of limited jurisdiction and lack the power to disregard such

limits as have been imposed by the Constitution or Congress.” Durant, Nichols, Houston,

Hodgson & Cortese-Costa, P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir. 2009). 3 “A case is properly

dismissed for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks

the statutory or constitutional power to adjudicate it.” Nike, Inc. v. Already, LLC, 663 F.3d 89,

94 (2d Cir. 2011). A court lacks the power to hear a party’s claims when the party does not have

standing. Hillside Metro Assocs., LLC v. JPMorgan Chase Bank, Nat’l Ass’n, 747 F.3d 44, 48

(2d Cir. 2014). “When the Rule 12(b)(1) motion is facial, i.e., based solely on the allegations of

the complaint . . ., the plaintiff has no evidentiary burden,” and “[t]he task of the district court is

to determine whether the [complaint] alleges facts that affirmatively and plausibly suggest that

the plaintiff has standing to sue.” Carter v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir.

2016).

         When deciding whether subject matter jurisdiction exists at the pleading stage, the court

“must accept as true all material facts alleged in the complaint.” Conyers v. Rossides, 558 F.3d

137, 143 (2d Cir. 2009). “However, argumentative inferences favorable to the party asserting

jurisdiction should not be drawn.” Buday v. N.Y. Yankees P’ship, 486 F. App’x 894, 895 (2d

Cir. 2012) (summary order).




3
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.


                                                       7
            Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 8 of 31




       When a defendant moves to dismiss for lack of subject matter jurisdiction and on other

grounds, the court should resolve the Rule 12(b)(1) challenge first. Rhulen Agency, Inc. v. Ala.

Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990).

       B.       Rule 12(b)(6)

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the complaint

under the “two-pronged approach” articulated by the Supreme Court in Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009). First, plaintiff’s legal conclusions and “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements,” are not entitled to the

assumption of truth and thus are not sufficient to withstand a motion to dismiss. Id. at 678;

Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded

factual allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the complaint’s allegations must meet a standard of

“plausibility.” Ashcroft v. Iqbal, 556 U.S. at 678; Bell Atl. Corp. v. Twombly, 550 U.S. 544,

564 (2007). A claim is facially plausible “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a

‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 556).

II.    Standing

       Defendant argues plaintiffs do not allege an injury-in-fact sufficient to support Article III

standing.

       The Court disagrees.




                                                      8
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 9 of 31




       To satisfy the “irreducible constitutional minimum of standing . . . the plaintiff must have

(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1547 (2016). “The task of the district court" in deciding a motion to

dismiss for lack of standing “is to determine whether the [complaint] alleges facts that

affirmatively and plausibly suggest that the plaintiff has standing to sue.” Id.

       An injury-in-fact is “an invasion of a legally protected interest that is concrete and

particularized and actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v. Robins,

136 S. Ct. at 1548. “Although imminence is concededly a somewhat elastic concept, it cannot be

stretched beyond its purpose, which is to ensure that the alleged injury is not too speculative for

Article III purposes.” Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409 (2013). An

allegation of a threatened injury in the future is sufficient to establish standing “if the threatened

injury is certainly impending, or there is a substantial risk that the harm will occur.” Susan B.

Anthony List v. Driehaus, 573 U.S. 149, 158 (2014).

       Satisfying the injury-in-fact requirement is “a low threshold which helps to ensure that

the plaintiff has a personal stake in the outcome of the controversy.” John v. Whole Foods Mkt.

Grp., Inc., 858 F.3d 732, 736 (2d Cir. 2017). “At the pleading stage, general factual allegations

of injury resulting from the defendant’s conduct may suffice, for on a motion to dismiss we

presume that general allegations embrace those specific facts that are necessary to support a

claim.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992).

       Other courts have found the imminent risk of identity theft sufficient to satisfy Article

III’s injury-in-fact requirement. See, e.g., Sackin v. TransPerfect Global, Inc., 278 F. Supp. 3d

739, 746 (S.D.N.Y. 2017) (finding plaintiffs alleged an imminent risk of identity theft sufficient




                                                       9
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 10 of 31




to satisfy Article III when plaintiffs personal information was disclosed in data breach); Galaria

v. Nationwide Mutual Ins. Co., 663 F. App’x 384, 388 (6th Cir. 2016) (finding allegations of “a

substantial risk of harm, coupled with reasonably incurred mitigation costs” sufficient to allege

an Article III injury).

        Plaintiffs adequately allege injury-in-fact here. They allege their sensitive Private

Information was accessed by unknown third parties and they are thereby exposed to a high

degree of risk of identity fraud and future economic harm. (See, e.g., AC ¶¶ 1–8, 35–41). Given

the potential wealth of information compromised, plaintiffs suffer a substantial risk that harm

will occur to their reputations, their identities, their financial accounts, and more at the hands of

the unknown hackers who accessed defendant’s systems. At a minimum, plaintiffs have alleged

an imminent risk of future identity theft and fraud.

        Accordingly, plaintiffs sufficiently plead Article III standing.

III.    Damages

        Defendant next argues plaintiffs do not plead they suffered cognizable damages resulting

from the Data Breach. Because damages are an element of each of plaintiffs’ claims, defendant

argues the complaint must be dismissed in its entirety.

        The Court again disagrees.

        Pleading damages to support a cause of action is distinct from pleading injury-in-fact to

support standing. See Doe v. Chao, 540 U.S. 614, 624–25 (2004). Thus, although plaintiffs’

allegations are sufficient to support standing, plaintiffs must also plead cognizable damages to

survive defendant’s motion to dismiss under Rule 12(b)(6).

        Plaintiffs bring causes of action sounding in tort and contract, and under New York’s

consumer protection laws. They assert several theories of damages to support their claims: (i)




                                                       10
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 11 of 31




being deprived of the benefit of the bargain for services purchased from Health Quest; (ii) costs

incurred for purchasing credit monitoring services; (iii) damages caused by attempted fraud; (iv)

loss of time spent monitoring their credit and remedying attempted fraud; (v) an imminent threat

of future harm through fraud; and (vi) that the value of their Private Information diminished as a

result of the Data Breach.

       The Court addresses each theory in turn, and concludes plaintiffs plausibly allege

cognizable damages by claiming they were deprived of the benefit of the bargain for services

they purchased from Health Quest, and incurred out-of-pocket costs purchasing credit

monitoring services. These allegations are sufficient to plead cognizable theories of damages for

claims sounding in tort and contract, and under New York’s consumer protection laws. All

plaintiffs plead they were denied the benefit of the bargain for Health Quest’s services.

However, only plaintiffs Wallace, Super, Williamson, and Crispell allege they incurred out-of-

pocket costs sufficient to support claims sounding in tort.

       A.      Lost Benefit of the Bargain

       “Lost benefit of the bargain is a viable theory of injury for breach of contract and unfair

competition.” Svenson v. Google, Inc., 2015 WL 1503429, at *11 (N.D. Cal. Apr. 1, 2015)

(“Svenson I”) (allegations that buyer of phone application contracted to keep her information

private from third parties were sufficient to allege damages for breach of contract); see also

Orlander v. Staples, Inc., 802 F.3d 289, 299–302 (2d Cir. 2015) (finding allegations that plaintiff

purchased repair services and did not receive full value sufficient to allege damages for contract

and GBL § 349 claims).

       Here, all six plaintiffs plausibly plead that “[p]art of the price [they] paid to [d]efendant

was intended to be used . . . to fund adequate data security, but was not,” and thus plaintiffs “did




                                                     11
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 12 of 31




not get what they paid for.” (AC ¶ 55). Plaintiffs also allege they “provided their Private

Information to [d]efendant with the reasonable expectation and mutual understanding that

[d]efendant . . . would comply with their obligations to keep [their Private Information]

confidential and secure from unauthorized access.” (AC ¶ 45). These allegations plausibly

allege plaintiffs were denied the benefit of the bargain. See, e.g., In re Anthem, Inc. Data Breach

Litig., 162 F. Supp. 3d at 992–93 (collecting cases on GBL § 349 and finding allegations of lost

benefit of the bargain sufficient to allege damages)

       Accordingly, plaintiffs plausibly plead they suffered damages cognizable under their

claims sounding in contract, and also under New York’s consumer protection laws. Orlander v.

Staples, Inc., 802 F.3d at 299–300, 301–02 (allegations that plaintiff purchased “carry-in”

protection plan for computer but was told he would need to mail computer to manufacturer and

therefore lost benefit of the bargain were sufficient to plead restitution damages in contract and

under GBL § 349).

       B.      Costs Incurred Purchasing Credit Monitoring Services

       Plaintiffs Wallace, Super, Williamson, and Crispell allege they purchased credit

monitoring and identity protection services to reduce the risk of future identity theft from the

Data Breach. (AC ¶¶ 12, 16, 24, 26). The Court agrees “[t]hese mitigation expenses satisfy the

injury requirements of negligence [and other tort claims]; otherwise [p]laintiffs would face an

untenable Catch–22. Under New York's doctrine of avoidable consequences, a plaintiff must

minimize damages caused by a defendant's tortious conduct, and can recover mitigation costs for

any action reasonable under the circumstances.” Sackin v. TransPerfect Global, Inc., 278 F.

Supp. 3d at 749 (quotations and alterations omitted).




                                                       12
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 13 of 31




       Accordingly, plaintiffs Wallace, Super, Williamson, and Crispell have plausibly alleged

they suffered monetary damages for claims sounding in both tort and contract. See Sackin v.

TransPerfect Global, Inc., 278 F. Supp. 3d at 751 (applying the same reasoning to damages for

breach of contract claims).

       C.      Damages Caused by Attempted Fraud

       Certain plaintiffs allege they have already been victims of fraud. For example, Super and

Gyscek allege their Private Information was accessed to obtain fraudulent medical appointments

and credit applications. And Wallace claims she was unable to use her debit card on several

occasions because the card was flagged for fraud after the Data Breach.

       Plaintiffs argue these allegations sufficiently allege damages.

       The Court disagrees.

       Plaintiffs do not allege these instances of potential fraud caused any cognizable injuries.

Instead, these allegations of damages are inextricably linked to the other theories of damages

asserted by plaintiffs. For example, Wallace’s inability to use her debit card on certain occasions

amounts to no more than an allegation that she needed to expend time and energy re-authorizing

its use. Similarly, neither Super nor Gyscek allege the fraudulently scheduled medical appoints

or credit applications resulted in any out-of-pocket expenses or monetary loss. Instead, the Court

can only infer these instances of potential fraud caused Super and Gyscek to expend time and

energy cancelling appointments and cancelling fraudulent credit applications.

       Accordingly, plaintiffs do not allege any cognizable damages stemming from instances of

potential fraud, alone. No plaintiff alleges his or her bank account was drained of funds or he or

she was billed for fraudulently scheduled appointments. Cf., e.g., Cohen v. Northeast Radiology,

P.C., 2021 WL 293123, at *2, *6 (S.D.N.Y. Jan. 28, 2021) (plaintiff sufficiently alleged damages




                                                    13
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 14 of 31




when he was not reimbursed for $10,000 of fraudulent charges to his bank account). Nor does

any plaintiff allege reputational or other harm stemming from these instances of potential fraud.

And plaintiffs point to no cases supporting the proposition that attempted fraud, alone, is

sufficient to support claims for damages.

       However, plaintiffs allege these instances of potential fraud caused them to expend time,

and in some cases money, to remedy or mitigate against additional fraud or the consequences of

potential fraud. Accordingly, the Court addresses those allegations as appropriate.

       D.      Loss of Time Spent Monitoring Credit and Remedying Attempted Fraud

       Each plaintiff alleges he or she spent time responding to the Data Breach by monitoring

their credit, responding to potential instances of fraud, or by freezing and unfreezing their credit.

They also allege they will need to diligently monitor their credit to avoid future harm.

       Such allegations, standing alone, do not plausibly plead cognizable damages. Each of the

cases plaintiffs cite for support either involved allegations of lost time and money, or were

predicated upon interpretations of unique state statutes. Accordingly, allegations that plaintiffs

spent time mitigating or remedying attempted fraud, or monitoring their credit, do not plead

cognizable damages.

       E.      Imminent Threat of Future Harm Through Fraud

       Under New York law, a “threat of harm is insufficient to impose liability against a

defendant in a tort context.” Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 446 (2013). 4

Thus, a plaintiff may only recover damages for a risk of future harm if he or she alleges an




4
       There is no dispute plaintiffs cannot recover in contract for an imminent risk of harm.
See Restatement (Second) of Contracts § 347 cmt. e (“The injured party is limited to damages
based on his actual loss caused by the breach . . . [and] [r]ecovery can be had only for loss that
would not have occurred but for the breach.”).


                                                     14
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 15 of 31




expense is “reasonably certain to be incurred” by virtue of that risk. Caudle v. Towers, Perrin,

Forster & Crosby, Inc., 580 F. Supp. 2d 273, 281 (S.D.N.Y. 2008) (quoting Schultz v. Harrison

Radiator Div. General Motors Corp., 90 N.Y.2d 311, 321 (1997)).

       Plaintiffs do not plausibly allege they are reasonably certain to incur expenses as a result

of their greater exposure to fraud and identity theft. Plaintiffs allege their Private Information

was accessed by cybercriminals, and according to statistics from governmental agencies, such

access could cause lasting harm by costing plaintiffs money, harming their credit scores, and

making obtaining loans or other forms of credit difficult. But these allegations raise only the

speculative possibility that plaintiffs might, at some point in the future, be victims of fraud and

thereby incur monetary or other damages. Accordingly, plaintiffs fall short of alleging expenses

that are “reasonably certain to be incurred.” See, e.g., Caronia v. Philip Morris USA, Inc., 22

N.Y.3d at 446 (finding plaintiffs failed to allege present damages due to future risk of cancer

caused by smoking); Schultz v. Harrison Radiator Div. General Motors Corp., 90 N.Y.2d at 321

(finding error when jury was not instructed to award damages only for household services

reasonably certain to be incurred and necessitated by plaintiff’s injuries).

       Accordingly, allegations that plaintiffs are at risk of future harm are insufficient to plead

cognizable damages.

       F.      Diminished Value of Private Information

       Allegations that a plaintiff’s private information has lost value may plead a cognizable

economic injury. See In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 995 (N.D.

Cal. 2016). However, such allegations are actionable only if the plaintiff also alleges the

existence of a market for that information and how the value of such information could have




                                                     15
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 16 of 31




decreased due to its disclosure. See Rudolph v. Hudson’s Bay Co., 2019 WL 2023713, at *8

(S.D.N.Y. May 7, 2019).

       Plaintiffs do not plausibly allege the Data Breach caused their Private Information to lose

value. Plaintiffs allege the existence of a black-market for private information generally. (AC ¶

69). But plaintiffs provide only speculative allegations regarding the value of their Private

Information on that black market and how their Private Information diminished in value.

Plaintiffs do not allege they could have monetized their private information, nor do they claim

their private information was actually monetized on the black market. Cf. e.g., In re Yahoo! Inc.

Customer Data Breach Litig., 2017 WL 727318, at *13–*14 (allegations that information was

“highly valuable to identity thieves” and “hackers have sold this [information],” including

specific examples of sales, were sufficient to allege plaintiffs lost the value of their private

information). They likewise fail to allege that, but for the Data Breach, they could have

monetized their own Private Information. See, e.g., Svenson v. Google, Inc., 2016 WL 8943301,

at *9 (N.D. Cal. Dec. 21, 2016) (“Svenson II”) (evidence that plaintiff could not have

individually sold her data was sufficient to demonstrate a lack of damages on summary

judgment).

       Accordingly, plaintiffs do not plausibly allege their Private Information lost value as a

result of the Data Breach.

       In sum, because plaintiffs plausibly allege damages sufficient to support claims sounding

in both tort and contract, and for violations of the GBL, the Court addresses whether plaintiffs

plausibly allege their substantive claims.

IV.    Negligence

       Defendant argues plaintiffs fail plausibly to allege a negligence claim.




                                                      16
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 17 of 31




       The Court disagrees.

       A.      Applicable Law

       Under New York law, to plead a negligence claim, a plaintiff must plausibly allege “(1)

the defendant owed the plaintiff a cognizable duty of care; (2) the defendant breached that duty;

and (3) the plaintiff suffered damage as a proximate result of that breach.” Stagl v. Delta

Airlines, Inc., 52 F.3d 463, 467 (2d Cir. 1995).

       New York’s “economic loss doctrine” precludes recovery in tort for purely economic

losses unless the plaintiff alleges “a legal duty independent of [a] contract itself has been

violated.” Sackin v. TransPerfect Global, Inc., 278 F. Supp. 3d at 749. “This legal duty must

spring from circumstances extraneous to, and not constituting elements of, the contract, although

it may be connected with and dependent upon the contract.” Bristol-Myers Squibb, Indus. Div.

v. Delta Star, Inc., 206 A.D.2d 177, 179 (4th Dep’t 1994).

       B.      Application

       Plaintiffs (other than Gyscek and Digilio) plausibly plead a claim for negligence.

Plaintiffs allege defendant owed them a duty of care to safeguard their Private Information and to

not subject their Private Information to an unreasonable risk of exposure and theft. Plaintiffs

also allege defendant breached that duty by failing to implement certain safeguards and computer

security practices that would have prevented disclosure of their Private Information. According

to plaintiffs, defendant’s failures directly and proximately caused their Private Information to be

exposed to cybercriminals, and thus resulted in plaintiffs incurring out-of-pocket costs.

       Defendant argues the economic loss doctrine bars plaintiffs’ negligence claim because

they allege neither personal injury nor that defendant had a special duty.




                                                     17
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 18 of 31




       The Court disagrees. Plaintiffs allege defendant had duties to safeguard their Private

Information separate from any duty that may have been created by a contract. For example, they

claim HIPAA implementing regulations required defendant to implement certain safeguards to

protect plaintiffs’ Private Information. See, e.g., 45 C.F.R. § 164.312 (requiring covered entities

to implement “technical policies and procedures for electronic information systems that maintain

protected health information to allow access only to those persons or software programs that

have been granted access.”).

       Defendant’s arguments are also self-defeating. Not only does defendant argue plaintiffs

fail to allege the existence of a contract (which by itself would make the economic loss doctrine

inapplicable), but it also acknowledges it has “pre-existing legal duties to” ensure the security of

plaintiffs’ Private Information. (Doc. #43 (“Def.’s Mem.”) at ECF 23–24). 5

       Moreover, as the Court has already concluded, plaintiffs Wallace, Super, Williamson, and

Crispell plausibly allege they suffered monetary damages cognizable in tort. However, plaintiffs

Gyscek and Digilio fail to plead any monetary losses stemming from the Data Breach. Thus,

defendant’s motion to dismiss Gyscek and Digilio’s claim for negligence must be granted.

       In short, plaintiffs plausibly allege a legal duty owed to them by defendant independent

of any duty imposed by contract, and the economic loss doctrine does not bar plaintiffs’

negligence claim. See Sackin v. TransPerfect Global, Inc., 278 F. Supp. 3d at 749.

V.     Breach of Contract

       Defendant argues plaintiff alleges neither breach of an express contract nor breach of an

implied contract.



5
      Unless otherwise indicated, citations to documents filed on the docket refer to the page
numbers automatically assigned by the Court’s Electronic Case Filing System, or “ECF.”


                                                     18
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 19 of 31




       The Court agrees that plaintiffs do not plausibly allege a claim for breach of an express

contract. However, plaintiffs plausibly allege breach of an implied contract.

       A.      Express Contract

       “Under New York law, a breach of contract claim requires proof of (1) an agreement, (2)

adequate performance by the plaintiff, (3) breach by the defendant, and (4) damages.” Fischer &

Mandell, LLP v. Citibank, N.A., 632 F.3d 793, 799 (2d Cir. 2011).

       To form a contract “there must be a manifestation of mutual assent sufficiently definite to

assure that the parties are truly in agreement with respect to all material terms.” Express Indus.

& Terminal Corp. v. N.Y. State Dep’t of Transp., 93 N.Y.2d 584, 589 (1999). “The first step

then is to determine whether there is a sufficiently definite offer such that its unequivocal

acceptance will give rise to an enforceable contract.” Id. The terms must be “sufficiently certain

and specific so that what was promised can be ascertained.” Joseph Martin, Jr. Delicatessen v.

Schumacher, 52 N.Y.2d 105, 109 (1981).

       Plaintiffs do not plausibly allege the “Notice of Privacy Practices” posted on Health

Quest’s website forms an express contract between Health Quest and its customers. The Notice

of Privacy Practices states Health Quest is “committed to protecting medical information,” and

“will notify you in writing if [it] discover[s] a breach of [plaintiffs’] unsecured health

information, unless [it] determine[s], based on a risk assessment, that notification is not required

by applicable law.” (AC ¶ 46). But these statements do not commit Health Quest to providing a

certain level of protection, nor do they obligate Health Quest to institute any particular

safeguards. Thus the “terms” of the Notice of Privacy Practices are neither sufficiently certain

nor specific enough for the Court to ascertain what—if anything—Health Quest promised.




                                                      19
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 20 of 31




       Plaintiffs allege defendant “specifically promised it ‘does not collect any personally

identifiable information about you,’ other than that specifically disclosed in its policy,” and that

it would not disseminate “Personal Information through unsecured email.” (AC ¶ 126

(alterations omitted)). But these allegations are insufficient. Although plaintiffs cite the Notice

of Privacy Practices as the source of this promise, the quoted language appears nowhere in the

document. Because plaintiffs fail to allege in detail where, or how, defendant made this promise,

the allegation is conclusory and cannot form the basis of plaintiffs’ breach of contract claim.

       Accordingly, plaintiffs do not plausibly allege the existence of an express contract and

their breach of express contract claim must be dismissed.

       B.      Implied Contract

       Under New York law, “[a] contract implied in fact may result as an inference from the

facts and circumstances of the case, although not formally stated in words, and is derived from

the presumed intention of the parties as indicated by their conduct.” Beth Israel Med. Ctr. v.

Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 582 (2d Cir. 2006). Contracts

implied in fact are “just as binding as an express contract arising from declared intention.” Id.

       “An implied contract, like an express contract, requires consideration, mutual assent,

legal capacity and legal subject matter.” Sackin v. TransPerfect Global, Inc., 278 F. Supp. 3d at

751. “The terms of an implied-in-fact contract turn on the conduct of the parties.” Beth Israel

Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d at 582. And plaintiffs

need not plead an implied contract’s precise terms to survive a motion to dismiss. See Monahan

v. Lewis, 51 A.D.3d 1308, 1310 (3d Dep’t 2008).

       “A party’s conduct indicates assent when ‘he intends to engage in the conduct and knows

or has reason to know that the other party may infer from his conduct that he assents.’”




                                                     20
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 21 of 31




Leibowitz v. Cornell Univ., 584 F.3d 487, 507 (2d Cir. 2009) (quoting Restatement (Second) of

Contracts § 19(2) (1981)), superseded by statute on other grounds as recognized by Mihalik v.

Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 108–09 (2d Cir. 2013). The existence of

“an implied contract will ordinarily be a question of fact, as it involves an assessment of the

parties’ conduct and the extent to which such conduct demonstrates a meeting of the minds.”

Monahan v. Lewis, 51 A.D.3d at 1310.

       Under New York law, the elements required to allege a breach of implied contract are

identical to those necessary to allege a breach of contract. See Forest Park Pictures v. Univ. TV

Network, Inc., 683 F.3d 424, 432 (2d Cir. 2012).

       Plaintiffs plausibly allege breach of an implied contract here.

       The terms of the Notice of Privacy Practices, along with the notices defendant posted on

its website, support an inference that Health Quest intended to be bound by its obligation to

safeguard plaintiffs’ Private Information. Furthermore, that defendant outlines specific security

measures it took to prevent further breaches supports an inference that defendant believed it had

an obligation to better protect plaintiffs’ Private Information.

       These facts plausibly allege a course of conduct and dealing that raises an inference of an

implied contract for the exercise of reasonable care in protecting plaintiffs’ private information

in exchange for plaintiffs’ provision of business to Health Quest. See, e.g., Sackin v.

TransPerfect Global, Inc., 278 F. Supp. 3d at 750–51 (finding implied contract when plaintiffs

alleged defendant required them to provide information for employment). Plaintiffs need not

plead the implied contract’s precise terms to survive a motion to dismiss. See Monahan v.

Lewis, 51 A.D.3d at 1310. Furthermore, plaintiffs allege defendant breached this implied

contract by failing reasonably to safeguard their Private Information.




                                                     21
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 22 of 31




       Defendant argues plaintiffs cannot plead consideration for an implied contract because

Health Quest’s alleged obligation to safeguard plaintiffs’ Private Information was already

required by law.

       However, plaintiffs do not allege defendant promised merely to abide by its legal

obligations to protect the Private Information under HIPAA. Instead, plaintiffs plausibly allege

defendant’s promise and commitment to safeguard their Private Information included an

obligation to provide security measures beyond those required by HIPAA implementing

regulations, such as multi-factor authentication and complex data encryption. Compare AC ¶ 40

(alleging defendant failed to maintain basic security measures such as multi-factor authentication

and complex data encryption) with 45 C.F.R. § 164.530(c)(2)(i) (“A covered entity must

reasonably safeguard protected health information.”).

       These allegations are sufficient to allege consideration at the pleading stage. See, e.g.,

Rudolph v. Hudson’s Bay Co., 2019 WL 2023713, at *11 (finding consideration adequately

alleged when court could not conclude at pleading stage the extent of overlap between implied

promise to maintain data security and California’s data protection statute).

       Accordingly, plaintiffs plausibly allege a claim for breach of implied contract.

VI.    Unjust Enrichment

       Defendant argues plaintiffs’ claim for unjust enrichment must be dismissed.

       The Court disagrees.

       To plead unjust enrichment under New York law, “the plaintiff must allege that (1) the

other party was enriched, (2) at that party’s expense, and (3) that it is against equity and good

conscience to permit the other party to retain what is sought to be recovered.” Georgia Malone

& Co., Inc. v. Reider, 19 N.Y.3d 511, 516 (2012). “The essence of such a claim is that one party




                                                     22
           Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 23 of 31




has received money or a benefit at the expense of another.” Kaye v. Grossman, 202 F.3d 611,

616 (2d Cir. 2000).

          The existence of a contract, whether express or implied, precludes recovery on quasi-

contractual claims such as unjust enrichment. Nakamura v. Fujii, 253 A.D.2d 387, 390 (1st

Dep’t 1998). However, “where a bona fide dispute exists as to the existence of [a] contract, the

plaintiff may proceed on both breach of contract and quasi-contract theories.” Id.

          Plaintiffs plausibly allege a claim for unjust enrichment. They claim they were patients

of defendant’s healthcare provider network, paid defendant for its services, and were denied

those benefits when defendant failed to abide by its obligations to safeguard plaintiffs’ Private

Information. These allegations plead the “essence” of a claim for unjust enrichment. See Kaye

v. Grossman, 202 F.3d at 616.

          Furthermore, because defendant disputes whether a contract exists, plaintiffs may

proceed with their claims for both breach of implied contract and unjust enrichment. See

Nakamura v. Fujii, 253 A.D.2d at 390.

          Accordingly, defendant’s motion to dismiss plaintiffs’ claim for unjust enrichment is

denied.

VII.      Breach of Confidence

          Heath Quest argues plaintiffs fail plausibly to allege defendant is subject to any duty of

confidentiality, and therefore plaintiffs’ claim for breach of confidence must be dismissed.

          The Court disagrees.

          A.     Legal Standard

          Although New York courts have not clearly delineated the elements of a claim for breach

of confidence, the sum of cases demonstrates a plaintiff must plead: (i) the defendant assumed a




                                                       23
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 24 of 31




duty of confidentiality, (ii) the defendant intentionally, knowingly, or negligently breached that

duty, and (iii) the plaintiff was damaged as a result of that breach. See Chanko v. Am. Broad.

Companies Inc., 27 N.Y.3d 46, 53–54 (2016). For example, at least one New York court has

sustained such a claim based on a “fail[ure] to safeguard . . . clients’ personal and confidential

information.” See Daly v. Metro. Life Ins. Co., 4 Misc. 3d 887, 892 (Sup. Ct. N.Y. Cty. 2004).

       Although “[b]reach of confidence is a relative newcomer to the tort family,” “it has been

asserted most frequently in the context of physician-patient” relationships. Young v. United

States Dep’t of Justice, 882 F.2d 633, 640 (2d Cir. 1989). In fact, the “duty not to disclose

confidential personal information springs from the implied covenant of trust and confidence that

is inherent in the physician-patient relationship.” Doe v. Cmty. Health Plan–Kaiser Corp., 268

A.D.2d 183, 183 (3d Dep’t 2000), overruled in part by Doe v. Guthrie Clinic, Ltd., 22 N.Y.3d

480 (2014) (rejecting that strict liability applies to a claim for breach of confidence).

       Nevertheless, that duty has been extended beyond the physician-patient context to

healthcare corporations because the “cloak of confidentiality wraps around more than the health

care professional who renders . . . services.” Doe v. Cmty. Health Plan–Kaiser Corp., 268

A.D.2d at 186 (reversing grant of summary judgment and finding action for breach of confidence

sustainable against healthcare corporation).

       B.      Application

       Although there is no binding precedent extending a claim for breach of confidence to a

healthcare provider like Health Quest, this Court, sitting in diversity, is bound to “predict how

the forum state’s highest court would decide the issue.” DiBella v. Hopkins, 403 F.3d 102, 111

(2d Cir. 2005). This is especially true “where sufficient precedents exist for” the federal court to




                                                      24
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 25 of 31




make a determination. Amerex Grp., Inc. v. Lexington Ins. Co., 678 F.3d 193, 199–200 (2d Cir.

2012).

         Sufficient precedent exists here. The New York Court of Appeals has stated:

         A medical corporation may . . . be liable in tort for failing to establish adequate
         policies and procedures to safeguard the confidentiality of patient information or
         to train their employees to properly discharge their duties under those policies and
         procedures. Those potential claims provide the requisite incentive for medical
         providers to put in place appropriate safeguards to ensure protection of a patient's
         confidential information.

Doe v. Guthrie Clinic, Ltd., 22 N.Y.3d 480, 485 (2014). Although the Court of Appeals found

no actionable breach of confidence claim, its pronouncement is sufficient for the Court to

conclude New York would permit plaintiffs to pursue a breach of confidence claim in this case.

See, e.g., United States v. Bell, 524 F.2d 202, 206 (2d Cir. 1975) (distinguishing “between

‘obiter dictum,’ which constitutes an aside or an unnecessary extension of comments, and

considered or ‘judicial dictum’ where [a] Court, as in this case, is . . . [guiding] the future

conduct of inferior courts.”).

         Defendant argues the Court should not recognize a duty of confidentiality here because

New York courts have only recognized such a duty “in the context of communications protected

by privilege, such as those between physician-patient, psychologist-patient, psychiatrist-patient,

social worker-client, or attorney-client.” (Def.’s Mem. at ECF 28).

         Not so. New York courts have extended the duty of confidentiality beyond the

physician-patient context. Doe v. Cmty. Health Plan–Kaiser Corp., 268 A.D.2d at 186–87. The

“cloak of confidentiality” extends to situations when, as here, a patient must provide his or her

medical information to a medical corporation that provides treatment through its healthcare

providers at its facilities. See id. at 187. This extension derives from the agency relationship

present when a healthcare corporation, like Health Quest, provides or facilitates medical



                                                      25
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 26 of 31




treatment through its agents. See id. In addition, both New York and federal statutes impose

such a duty on defendant. See id.; see also 45 C.F.R. § 164.306. Accordingly, a healthcare

corporation like Health Quest has a duty to keep confidential its patients’ information.

       This result is consistent with the holdings of other New York courts. See Jones v.

Commerce Bancorp, Inc., 2006 WL 1409492, at *3 (S.D.N.Y. May 23, 2006) (finding duty of

confidentiality when defendant required plaintiff to disclose personal information and

“represented that it would safeguard that information.”).

       Plaintiffs have also alleged a breach of defendant’s duty of confidentiality. When a duty

of confidentiality exists, New York courts recognize it may be breached through negligent failure

to safeguard confidential information. See Daly v. Metro. Life Ins. Co., 4 Misc.3d 887, 892

(Sup. Ct. N.Y. Cty. 2004) (finding victim of identity theft stated cause of action for breach of

duty of confidentiality against insurance company for failing to safeguard confidential

information).

       Here, plaintiffs plausibly allege Health Quest negligently failed to safeguard their private

information by “fail[ing] to take reasonable measures to protect the Personal Identifiable

Information it collected and stored.” (AC ¶ 40). Also, the Court has already determined

plaintiffs plausibly allege they suffered cognizable damages sufficient to support claims

sounding in tort.

       Accordingly, the Court denies defendant’s motion to dismiss plaintiffs’ claim for breach

of confidence with respect to plaintiffs Wallace, Super, Williamson, and Crispell. For the

reasons discussed in Part III, supra, defendant’s motion is granted with respect to plaintiffs

Gyscek and Digilio.




                                                     26
          Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 27 of 31




VIII.    Breach of Bailment

         Defendant argues plaintiffs’ claim for breach of bailment must be dismissed.

         The Court disagrees.

         A.     Applicable Law

         A Bailment is the delivery of personal property by a bailor to a bailee who holds the

property for a certain purpose. Bailment, Black’s Law Dictionary (11th ed. 2019); see Mays v.

New York, N.H. & H.R. Co., 197 Misc. 1062, 1063–64 (App. Term 1st Dep’t 1950). Although

bailments are contractual in nature, they create a common-law duty that may be breached by

negligence. See Tischler Roofing & Sheet Metal Works Co. v. Sicolo Garage, Inc., 64 Misc. 2d

825, 826 (App. Term 1st Dep’t 1970).

         Once a bailment has been established, to state a claim for breach of a bailment, the bailor

must plead the bailee failed to “exercise care and diligence in protecting and keeping safe” the

bailee’s property. See Mack v. Davidson, 55 A.D.2d 1027, 1028 (4th Dep’t 1977). The bailee

has the burden of proof to explain the loss or destruction of the property. Herrington v. Verrilli,

151 F. Supp. 2d 449, 459 (S.D.N.Y. 2001).

         Under New York law, bailments may be actual or constructive. See Herrington v.

Verrilli, 151 F. Supp. 2d at 457. A constructive bailment “arises when the person having

possession [of property] holds it under such circumstances that the law imposes an obligation to

deliver [the property] to another.” Mays v. New York, N.H. & H.R. Co., 197 Misc. at 1064.

Specifically, a constructive bailment arises when a defendant takes lawful possession of the

property of another and has a duty to account for that property, without intending to appropriate

it. See Ancile Inv. Co., Ltd. v. Archer Daniels Midland Co., 784 F. Supp. 2d 296, 307 (S.D.N.Y.

2011).




                                                     27
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 28 of 31




       Constructive bailments do not require an express assumption of duties, and “may arise

from the bare fact of the thing coming into the actual possession and control of a person

fortuitously, or by mistake as to the duty or ability of the recipient to effect the purpose

contemplated by the absolute owner.” Ancile Inv. Co., Ltd. v. Archer Daniels Midland Co., 784

F. Supp. 2d at 307.

       B.      Application

       Plaintiffs plausibly allege a claim for breach of bailment. Plaintiffs allege they entrusted

their Private Information to defendant for the purpose of obtaining medical care at one of

defendant’s facilities. Plaintiffs further allege defendant accepted possession of their Private

Information, and that they and defendant intended and understood defendant would safeguard

that information. To support their contentions, plaintiffs point to the Notice of Privacy Practices,

which states Health Quest was “committed to protecting medical information about [plaintiffs].”

(AC ¶ 46). Finally, plaintiffs allege defendant failed to exercise reasonable care and diligence in

keeping safe their Private Information. Plaintiffs thus plausibly allege defendant acted as bailee

for plaintiffs’ Private Information and failed to exercise due care in doing so.

       Defendant argues plaintiffs’ claim should fail because intangible property, like plaintiffs’

Private Information, cannot be the subject of a bailment. (Def.’s Mem. at ECF 29).

       The Court disagrees.

       Neither party nor the Court has identified any binding precedent addressing whether a

bailment may be created for solely intangible property like the Private Information. However,

the New York Court of Appeals has recognized a plaintiff may state a claim for conversion of

digitally stored information such as emails and computer files. See Thyroff v. Nationwide Mut.

Ins. Co., 8 N.Y.3d 283, 291 (2007). Given this modest extension of the common law, and that




                                                      28
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 29 of 31




claims for conversion and bailment historically concern similar types of property, the Court is

persuaded New York’s courts would extend a claim for breach of bailment to similarly intangible

information. See Thyroff v. Nationwide Mut. Ins. Co., 8 N.Y.3d at 291 (“It is the strength of the

common law to respond, albeit cautiously and intelligently, to the demands of commonsense

justice in an evolving society.”).

       Accordingly, the motion to dismiss plaintiffs’ bailment claim is denied.

IX.    GBL § 349

       Section 349 of New York’s General Business Law prohibits “[d]eceptive acts or practices

in the conduct of any business, trade or commerce or in the furnishing of any service.” To assert

a claim under Section 349 a “plaintiff must allege that a defendant has engaged in (1) consumer-

oriented conduct that is (2) materially misleading and that (3) plaintiff suffered injury as a result

of the allegedly deceptive act or practice.” Orlander v. Staples, Inc., 802 F.3d at 300.

       New York courts define the term “deceptive acts and practices” objectively, as

“representations or omissions, limited to those likely to mislead a reasonable consumer acting

reasonably under the circumstances.” Oswego Laborers’ Local 214 Pension Fund v. Marine

Midland Bank, N.A., 85 N.Y.2d 20, 26 (1995). GBL § 349 is not subject to the heightened

pleading requirements necessary to prove fraud in other contexts. See Pelman ex rel. Pelman v.

McDonald’s Corp., 396 F.3d 508, 511 (2d Cir. 2005).

       Plaintiffs plausibly allege a violation of GBL § 349. Defendant’s statements regarding its

privacy practices and data protection, in particular the Notice of Privacy Practices posted on its

website, are consumer-oriented conduct. See, e.g., Oswego Laborers’ Local 214 Pension Fund v.

Marine Midland Bank, N.A., 85 N.Y.2d at 25 (holding plaintiffs need only “demonstrate that the

acts or practices have a broader impact on consumers at large.”).




                                                     29
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 30 of 31




       Moreover, plaintiffs plausibly allege Health Quest made material misrepresentations.

The Notice of Privacy Practices state Health Quest is “committed to protecting medical

information,” and would notify its customers of any potential data breach without any

unreasonable delay. (AC ¶ 46, 158–59, 161–63). It is at least plausible that these statements

would have led a reasonable consumer to believe Health Quest employed data security measures

adequate to safeguard their information, and that Health Quest would promptly notify them of a

data breach. See, e.g., Fero v. Excellus Health Plan, Inc., 236 F. Supp. 3d 735, 776–77

(W.D.N.Y. 2017) (finding allegations defendant would “maintain adequate data privacy and

security practices” and “comply with requirements of relevant federal and state laws” plausibly

alleged material misrepresentation). Plaintiffs plausibly allege defendant failed to fulfill these

expectations both by failing to promptly notify them of any data breach, and by failing to

implement safeguards to protect their Private Information.

       As the Court concluded above, plaintiffs’ allegations that they were denied the benefit of

the bargain for Health Quest’s services are sufficient to plausibly plead damages resulting from

Health Quest’s allegedly deceptive practices. See, e.g., In re Anthem, Inc. Data Breach Litig.,

162 F. Supp. 3d at 995–96.

       Accordingly, all plaintiffs state a claim for violation of GBL § 349.

X.     GBL § 899-aa

       Defendant argues plaintiffs’ claim under GBL § 899-aa must be dismissed because the

statute does not support a private right of action.

       The Court “has discretion to deem a claim abandoned when a defendant moves to dismiss

that claim and the plaintiff fails to address in their opposition papers defendant’s arguments for




                                                      30
         Case 7:20-cv-00545-VB Document 53 Filed 03/23/21 Page 31 of 31




dismissing such a claim.” Estate of M.D. ex rel. DeCosmo v. New York, 241 F. Supp. 3d 413,

423 (S.D.N.Y. 2017).

       Plaintiffs do not oppose defendant’s argument. Accordingly, the Court deems the claim

abandoned.

                                        CONCLUSION

       The motion to dismiss is GRANTED IN PART and DENIED IN PART. Plaintiffs’

claims under GBL § 899-aa and for breach of express contract are dismissed. In addition,

plaintiffs Stephen Gyscek and Nicole Digilio’s claims for negligence and breach of confidence

are dismissed. All other claims shall proceed.

       By April 5, 2021, defendant shall file its answer to the amended complaint. (Doc. #34).

       By separate Order, the Court will schedule an initial conference.

       The Clerk is instructed to terminate the motion. (Doc. #42).

Dated: March 22, 2021
       White Plains, NY
                                             SO ORDERED:



                                             ____________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                   31
